DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOSE VALDES,
                                 Appellant,

                                     v.

                          KIMBERLY VALDES,
                              Appellee.

                               No. 4D15-1797

                               [May 25, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. FMCE 13-1830
(44/90).

   Jose Valdes, Coral Gables, pro se.

   No appearance for appellee.

PER CURIAM.

   The Father appeals the Final Judgment of Dissolution, arguing the trial
court abused its discretion by seeking out and inventing its own facts, and
that the trial court miscalculated his timesharing. We agree the trial court
erred in its calculation of timesharing. The Final Judgment and Parenting
Plan awarded the Father 41.87% timesharing. However, the Parenting
Plan reflects only 22% of actual timesharing for the Father. Accordingly,
we reverse and remand for recalculation. On remand, the trial court
should also clarify when the Father’s weekend timesharing begins.

   Reversed and remanded.

STEVENSON, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.